DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Final Office Action is in response to Applicant communication filed on 09/25/2020. Applicant’s amendment cancelled claims 21-40 and added new claims 41-53. Claims 41-53 are pending and have been rejected. 

Response to Amendment
The 35 U.S.C. 112(a) and (b) rejections of claims 21-40 are moot in view of the cancellation of the claims.
The 35 U.S.C. 101 rejection of claims 21-40 is withdrawn in view of the cancellation of the claims. However, new claims 41-53 are rejected under 101 for similar reasons as described in the new detailed rejection below.  
The 35 U.S.C. 103 rejection(s) of claims 21-40 are withdrawn in view of the cancellation of the claims. However, new claims 41-53 are rejected under 35 U.S.C. 103 as described herein. Applicant’s arguments are unpersuasive and/or moot in view of the new grounds of rejection herein. 

Response to 101 Arguments
Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive and/or moot in view of the rejection of new claims 41-53 herein. 
	Applicant argues that “Applicant's automatically generating a second maintenance schedule of subsequent maintenance events responsive to selection of one of a plurality of maintenance schedule update candidates provided, at the same time, on a graphical user interface (GUI) for selection, is not an abstract idea, because it cannot be practically performed in the human mind, does not constitute a method of organizing human activity, and does not recite a mathematical relationship, formula, or calculation. “ (Remarks P. 13).Examiner finds this argument unpersuasive. The generating of a maintenance schedule based on selecting from a plurality of options is an evaluation, judgement, or opinion capable of being performed mentally and/or using pen and paper and thus clearly recites an abstract idea. The “automatically” generating and based on display and input facilitated by a GUI is merely part of applying the 
	Applicant argues that “the features of Applicant's claims are integrated into a practical application, because the features recite a specific context and manner of automatically generating the second maintenance schedule of subsequent events, i.e., via providing the operator different sets of maintenance schedule update candidates based on whether the scheduled maintenance step is completed prior to or after (by a predetermined threshold value) when this scheduled maintenance step is supposed to have taken place, and even more particularly where all of the maintenance schedule update candidates of the particular set are shown to the operator at the same time and according to predetermined settings and a specific value able to be input to a graphical user interface (GUI) by the operator” (Remarks P. 13) however Examiner finds this argument unpersuasive as the additional elements of “automatically” generating the schedule based on options provided on a “graphical user interface” and selected by the operator is merely the use of a general purpose computer as a tool to apply the abstract idea and thus fails to integrate the recited abstract idea into a practical application. 
 Applicant argues that “Applicant's independent claims provide an inventive concept, because they patentably distinguish over the identified references at least for the reasons set forth above. Hence, Applicant's claims define a novel and non-obvious improvement over existing technology.” (Remarks P. 13). Examiner finds this argument unpersuasive as the, yet to be proven, novelty or non-obviousness of the claimed invention itself does not render the claim any less abstract, finding that when considered under the framework set forth in the 2019 Eligibility Guidance the claims are still found to be directed to the judicial exception without significantly more and “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions” (MPEP 2106.04(I)). 
	For at least these reasons, Applicant’s arguments are unpersuasive and the 35 U.S.C. 101 rejection is maintained. 

Claim Objections
Claim 52 is objected to because of the following informalities:  
wherein selection a first of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to predetermined settings set prior to generation of the plurality of maintenance schedule update candidates on the graphical user interface,” and “wherein selection a second of the plurality of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to a specific value inputted to the graphical user interface by an operator of the electronic maintenance control device,” however Examiner recommends -- wherein selection of a first of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to predetermined settings set prior to generation of the plurality of maintenance schedule update candidates on the graphical user interface, -- and --wherein selection of a second of the plurality of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to a specific value inputted to the graphical user interface by an operator of the electronic maintenance control device,--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites “wherein the second plurality of the plurality of maintenance schedule update candidates limit the respective specific values according to scheduling guidelines received by the electronic maintenance control device from a telematics system.” However it is unclear if or how “the respective specific values” [plural] relates to antecedently recited a specific value inputted to the graphical user interface by an operator of the electronic maintenance control device,”. For the purpose of examination, Examiner interprets and recommends --wherein the second plurality of the plurality of maintenance schedule update candidates limit the 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented methods and computer-readable medium for updating maintenance service schedules based on deviations from a prior established schedule for an earthmoving machine, e.g. manufacturers suggested maintenance schedule, including presenting and selecting, by the user, options for updating the schedule. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step 1: The claims are directed to a statutory category, namely a “method” (claims 41-45), “non-transitory computer-readable medium” (claims 46-51), and “method” (claims 52-53).
Step 2A – Prong 1
Receiving…a first maintenance schedule for the earth-moving machine comprised of a plurality of distinct maintenance events and corresponding timing for performance of the distinct maintenance events; 
Determining… whether one of the maintenance events was completed according to the first maintenance schedule based on a comparison of the cumulative work time of the earth-moving machine at completion of said one maintenance event with work time for performance of said one maintenance event according to the first maintenance schedule,…;
Providing…at the same time, a plurality of maintenance schedule update candidates for selection only when the time of completion of said one maintenance event deviates from the first maintenance schedule by a predetermined threshold amount …
responsive to selection of one of the plurality of maintenance schedule update candidates …generating…a second maintenance schedule of subsequent distinct maintenance events to be performed on the earth-moving machine, wherein the second maintenance schedule includes at least all remaining maintenance events of the first maintenance schedule;
wherein the plurality of maintenance schedule update candidates are one of a first set of maintenance schedule update candidates or a second set of maintenance schedule update candidates, depending upon whether said one maintenance event is completed prior to or after when said one maintenance event is to be completed according to the first maintenance schedule, by the predetermined threshold amount, the first set of maintenance schedule update candidates being different from the second set of maintenance schedule update candidates, 
wherein selection of at least a first of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to predetermined settings set prior to generation of the plurality of maintenance schedule update candidates …
wherein selection of at least a second of the plurality of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to a specific value… 
And similarly in independent claim 46:
determining whether one of a plurality of maintenance events was completed according to a first maintenance schedule … based on a comparison of cumulative work time of an earth-moving machine at completion of said one maintenance event with work time for performance of said one maintenance event according to the first maintenance schedule; 4Application No. 14/871,374 Reply to Office Action of June 25, 2020 
providing… at the same time, a plurality of maintenance schedule update candidates for selection when the time of completion of said one maintenance event deviates from the first maintenance schedule by a predetermined threshold amount … 
responsive to selection of one of the plurality of maintenance schedule update candidates … generating a second maintenance schedule of subsequent distinct maintenance events to be performed on the earth- moving machine, wherein the second maintenance schedule includes at least all remaining maintenance events of the first maintenance schedule; 
wherein the plurality of maintenance schedule update candidates are one of a first set of maintenance schedule update candidates or a second set of maintenance schedule update candidates, depending upon whether said one maintenance event is completed prior to or after when said one maintenance event is to be completed according to the first maintenance schedule, by the predetermined threshold amount, the first set of maintenance schedule update candidates being different from the second set of maintenance schedule update candidates, 
wherein selection of at least a first plurality of the plurality of maintenance schedule update candidates generate the second maintenance schedule according to respective predetermined settings set prior to generation of the plurality of maintenance schedule update candidates… 
wherein selection of at least a second plurality of the plurality of maintenance schedule update candidates generate the second maintenance schedule according to respective specific 5Application No. 14/871,374Reply to Office Action of June 25, 2020values …
And similarly in independent claim 52:
determining… whether one of a plurality of maintenance events was completed according to a first maintenance schedule … based on a comparison of cumulative work time of the earth-moving machine at completion of said one maintenance event with work time for performance of said one maintenance event according to the first maintenance schedule…
providing…at the same time, a plurality of maintenance schedule update candidates for selection when the time of completion of said one maintenance event deviates from the first maintenance schedule by a predetermined threshold amount … 
responsive to selection of one of the plurality of maintenance schedule update candidates …generating… a second maintenance schedule of subsequent distinct maintenance events to be performed on the earth-moving machine, wherein the second maintenance schedule includes at least all remaining maintenance events of the first maintenance schedule;
wherein the plurality of maintenance schedule update candidates are one of a first set of maintenance schedule update candidates or a second set of maintenance schedule update candidates, depending upon whether said one maintenance event is completed prior to or after 7Application No. 14/871,374 Reply to Office Action of June 25, 2020 when said one maintenance event is to be completed according to the first maintenance schedule, by the predetermined threshold amount, the first set of maintenance schedule update candidates being different from the second set of maintenance schedule update candidates, 
wherein selection a first of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to predetermined settings set prior to generation of the plurality of maintenance schedule update candidates …
wherein selection a second of the plurality of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to a specific value …
wherein the second plurality of the plurality of maintenance schedule update candidates limit the respective specific values according to scheduling guidelines…
Dependent claims 42-45, 47-51, and 53 recite the same or similar abstract ideas set forth in parent independent claims 41, 46, and 52 with a further narrowing of the abstract idea(s) to particular scheduling options including: 
In claims 42 and 47: wherein some or all of the maintenance events of the second maintenance schedule are shifted forward in time relative to respective corresponding maintenance events of the first maintenance schedule. 
In claims 43 and 48: wherein some or all of the maintenance events of the second maintenance schedule are shifted backward in time relative to respective corresponding maintenance events of the first maintenance schedule.  
In claims 44 and 49: wherein the second maintenance schedule includes at least one additional maintenance event not included in the first maintenance schedule.  
In claim 45: wherein the second maintenance schedule replaces the first maintenance schedule…
In claim 51: wherein the second plurality of the plurality of maintenance schedule update candidates limit the respective specific values according to scheduling guidelines… 

The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed abstract idea(s) of updating maintenance schedules based on a determination that a maintenance service in the existing schedule is early or late according to received work time of the machine and a selection by the user/operate to shift/add subsequent maintenance service events to generate the updated second schedule, correspond to the category of:
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” because they include evaluations and/or judgements that apart from performance by a general purpose computer are easily performed mentally and/or using pen and paper, e.g. “Working hours may be tracked by sensors associated with the machine, by human observation of the machine combined with manual tracking, or any other system or method for tracking working hours. Once tabulated, the manufacturer may use working hours and/or working days as measurement units for the passage of time on a planned maintenance service schedule that is provided to the operator of the machine” (Specification [0003]); and/or 
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social 
Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
“a graphical user interface (GUI) generated by the electronic maintenance control device” (claim 41, 46, 52),“using a processor of the electronic maintenance control device” (claims 41, 52), and storing data “in the memory of the electronic maintenance control device” (claims 41, 45, 46, 52) or “stored in memory of a hand-held portable electronic maintenance device” (claim 46), “A non-transitory computer-readable storage medium storing computer- readable instructions that, when executed by a computer, cause the computer to perform a method comprising:”( claim 46), which merely amount to generic computer components (see Specification [0041]-[0046])used as  a tool to apply the abstract idea “automatically” on a general purpose computer (MPEP 2106.05(f) and thus fails to integrate the recited abstract idea into a practical application;
“receiving, at an electronic maintenance control device, from a manufacturing database at a manufacturing site via a network, a first maintenance schedule” (claim 41), “receiving, via the network, at the electronic maintenance control device, cumulative work time of the earth-moving machine from a telematics system”, (claim 41), determining by the computer whether the maintenance events were completed according to “a first maintenance schedule stored in memory of a hand-held portable electronic maintenance device” (claim 46), i.e. based on data received from the hand-held portable electronic maintenance device, and “wherein the second plurality of the plurality of maintenance schedule update candidates limit the respective specific values according to scheduling guidelines received by the electronic maintenance control device from a telematics system.” (claims 51, 52), however the aforementioned elements, i.e. the receiving of data from external/remote devices over a network, merely amounts to 
“further comprising outputting the second maintenance schedule on the graphical user interface (GUI) responsive to an input to the graphical user interface (GUI) from the operator.” (claims 50 and 53), however the aforementioned outputting of the schedule in response to operator selection/input on a GUI is merely the use of a general purpose computer as a tool to apply the abstract idea (MPEP 2106.05(f)) and thus fails to integrate the recited abstract idea into a practical application;
The claims recite receiving information associated with and scheduling maintenance for an “earthmoving machine”, the “earthmoving machine” itself falling outside the scope of the claims, which is merely descriptive of the data being analyzed which is part of the abstract idea as described above, i.e. a user is capable of mentally and/or using pen and paper scheduling maintenance for an earthmoving machine, and/or assuming arguendo the recited “earthmoving machine” is an additional element for consideration under step 2A prong 2 and 2B is further found to be merely be an attempt to limit the abstract idea of updating schedules by providing schedule adjustment options to a user for selection to a particular field of use of maintenance scheduling for earthmoving machines and thus clearly also fails to integrate the abstract idea(s) into a practical application (2019 Revised Guidance, P. 55; MPEP 2106.05(h)). 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) in the particular field of scheduling maintenance services for earthmoving machines (MPEP 2106.05(h)  and performs extra-solution activity (MPEP 2106.05(g)), e.g. the pre-solution data gathering or post-solution data output steps, which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements 
	Claims 41-53 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-51 are rejected under 35 U.S.C. 103 as being unpatentable over:
Vyas et al. US 20040073468 A1 hereinafter “Vyas” in view of 
Levinson US 6,047,260 A hereinafter “Levinson”, in further view of
East et al. US 20140229391 A1 hereinafter “East”.
Claim 41,
Vyas teaches: A method of updating a maintenance schedule for an earth-moving machine comprising: (Vyas: [0007] In a second aspect of the present invention, a fleet management system for managing a plurality of machines is provided. The system includes a communication conduit coupled to the machines for receiving status information related to the machines and a repository coupled to the communication conduit for receiving and storing the status information. The system also includes a fleet manager controller coupled to the repository for analyzing the status information and responsively modify the product maintenance schedule.; [0049] For example, the machine 102 could be an earthmoving machine 102) 
receiving, at an electronic maintenance control device… a first maintenance schedule for the earth-moving machine comprised of a plurality of distinct maintenance events and corresponding timing for performance of the distinct maintenance events; ([0089] In one embodiment, there may be a default maintenance schedule base on the application being 
receiving, via the network, at the electronic maintenance control device, cumulative work time of the earth-moving machine from a telematics system; (Vyas: Fig. 1-3; [0049]: For example, the machine 102 could be an earthmoving machine 102 having a fuel rate sensor 116A, a service hours sensor or meter 116B, and at least one controller or electronic control module 118 (ECM).; [0071] A product maintenance schedule may be defined in terms of service hours, i.e., hours of operation.)
determining, using a processor of the electronic maintenance control device, whether one of the maintenance events was completed according to the first maintenance schedule based on a comparison of the cumulative work time of the earth-moving machine at completion of said one maintenance event with work time for performance of said one maintenance event according to the first maintenance schedule, which is stored in memory of the electronic maintenance control device; (Vyas:Fig. 1-2, 4-5;  [0071] A Once the first maintenance step has been performed and actual service hours are greater than X, then the product maintenance recommendation is to perform the second maintenance step of Y service hours.; [0099] Trended data may also be used to determine where a machine is relative to its expected machine life and to adjust its product maintenance schedule as a function thereof.; [0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0051] The system 100 also includes a repository 106 which is coupled to the communications conduit 104. In one embodiment, the repository 106 includes a data repository 106A and a knowledge repository 106B. The repository 106 is adapted to store the status information, as well as other information related to the machine 102 in the data repository 106A, e.g., historical data. The repository 106 is also adapted to store knowledge related to the machine 102 in the knowledge repository, e.g., machine specific information such as product maintenance schedules for the machines 102. The data and knowledge repositories 106A, 106B may be separate repositories or a single combined repository.; [0052] The fleet manager controller 110 is coupled to the repository 106 for analyzing the status information as a function of the historical and machine specification information.; [0089]-[0090] In one aspect the computer application 108 includes one or more pre-defined maintenance schedules and selects an appropriate schedule as a function of one or more parameters. In another aspect, the computer application 108 may dynamically determine an appropriate 
providing, on a graphical user interface (GUI) generated by the electronic maintenance control device [a maintenance schedule update candidate] only when the time of completion of said one maintenance event deviates from the first maintenance schedule by a predetermined threshold amount stored in the memory of the electronic maintenance control device; 2Application No. 14/871,374 Reply to Office Action of June 25, 2020 (Vyas: [0069] In one embodiment of the present invention, the product maintenance recommendation is provided to one of the users 114. For example, the product maintenance recommendation may be provided via an email, a page (to a pager), an online report or a downloadable report.; [0074]-[0076]; [0082] The product maintenance recommendation is dependent upon the maintenance schedule and the machine specifications. For example, if Step 1 was not performed, and W+N.sub.1, service hours had passed, then the product maintenance recommendation may to be perform Steps 1 and 2. If Step 2 was not performed, and X+N2 service hours had passed, then the product maintenance recommendation may be to perform Steps 2 and 3. Likewise, if Step 3 was not performed, and Y+N 3 service hours had passed, then the product maintenance recommendation may be to perform Steps 3 and 4. In addition, if Step 1 was not performed, and the time is between W and X, recommended action B may be accelerated, e.g., Steps 1 and 2 may be performed at the same time and the remaining maintenance schedule may be modified accordingly (as needed).; [0083] Similar recommendations would be made if consecutive maintenance steps were missed.; [0085] In one embodiment, the product maintenance recommendation is displayed to an operator of the machine at the machine.; [0096] In another aspect of the present invention, the trending of one or more parameters may be used to modify the product maintenance schedule. For example, increased fuel usage may indicate that additional maintenance is required or that the product maintenance schedule should be sped up. [0088] In one embodiment, the computer application 108 is adapted to modify the product maintenance schedule in response to input from a user. For example, the owner or operator of a piece of equipment or mobile machine may modify the product maintenance schedule in response to the environmental operating conditions of the piece of equipment. If, for  if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0101]: Additionally, the fleet manager controller 110 may be adapted to schedule a recommended maintenance step, either at their own repair maintenance facility, at the dealer facility 234, or schedule the maintenance to be performed in the field.; Fig. 27; [0200] In another aspect of the present invention, the fleet manager controller 110 provides machine operation recommendations to an operator of at least one of the machines 102 in response to the status information.)
… automatically generating, using the processor of the electronic maintenance control device, a second maintenance schedule of subsequent distinct maintenance events to be performed on the earth-moving machine, wherein the second maintenance schedule includes at least all remaining maintenance events of the first maintenance schedule; ([0070] In one embodiment, the machine specification information includes product maintenance schedule for each machine 102. The product maintenance recommendation is a modification to the product maintenance schedule (see below).; [0082] The product maintenance recommendation is dependent upon the maintenance schedule and the machine specifications. For example, if Step 1 was not performed, and W+N.sub.1, service hours had passed, then the product maintenance recommendation may to be perform Steps 1 and 2. If Step 2 was not performed, and X+N2 service hours had passed, then the product maintenance recommendation may be to perform Steps 2 and 3. Likewise, if Step 3 was not performed, and Y+N 3 service hours had passed, then the product maintenance recommendation may be to perform Steps 3 and 4. In addition, if Step 1 was not performed, and the time is between W and X, recommended action B may be accelerated, e.g., Steps 1 and 2 may be performed at the same time and the remaining maintenance schedule may be modified accordingly (as needed).; [0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product  if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0090] In one aspect the computer application 108 includes one or more pre-defined maintenance schedules and selects an appropriate schedule as a function of one or more parameters. In another aspect, the computer application 108 may dynamically determine an appropriate maintenance schedule and update as conditions change.)
storing, using the processor of the electronic maintenance control device, the second maintenance schedule in the memory of the electronic maintenance control device for later retrieval regarding subsequent maintenance of the earth-moving machine, ([0051] The system 100 also includes a repository 106 which is coupled to the communications conduit 104. In one embodiment, the repository 106 includes a data repository 106A and a knowledge repository 106B. The repository 106 is adapted to store the status information, as well as other information related to the machine 102 in the data repository 106A, e.g., historical data. The repository 106 is also adapted to store knowledge related to the machine 102 in the knowledge repository, e.g., machine specific information such as product maintenance schedules for the machines 102. The data and knowledge repositories 106A, 106B may be separate repositories or a single combined repository.; [0090] In one aspect the computer application 108 includes one or more pre-defined maintenance schedules and selects an appropriate schedule as a function of one or more parameters. In another aspect, the computer application 108 may dynamically determine an appropriate maintenance schedule and update as conditions change. Furthermore, the maintenance schedule may be modified in real time as a function of additional parameters, e.g., fuel usage, service meter hours, severity of application, weather, etc . . .; Fig. 27)
wherein the plurality of maintenance schedule update candidates are one of a first set of maintenance schedule update candidates or a second set of maintenance schedule update candidates, depending upon whether said one maintenance event is completed prior to or after when said one maintenance event is to be completed according to the first maintenance schedule, by the predetermined threshold amount, the first set of maintenance schedule update candidates being different from the second set of maintenance schedule update candidates, ((Vyas: [0071] A product maintenance schedule may be defined in terms of service hours, i.e., hours of operation.; [0072] For example, a product maintenance schedule for a machine 102 may include at least first and second maintenance steps. The first maintenance step is scheduled to be performed at X service hours and the second maintenance step is scheduled to be performed at Y service hours, where Y is greater than X. The status information may also include actual service hours.; [0074] If actual service hours are less than X, then the product maintenance recommendation is to perform the first maintenance step at X service hours. Once the first maintenance step has been performed and actual service hours are greater than X, then the product maintenance recommendation is to perform the second maintenance step of Y service hours.; [0099] Trended data may also be used to determine where a machine is relative to its expected machine life and to adjust its product maintenance schedule as a function thereof.; [0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0075]-[0076]; [0082] In addition, if Step 1 was not performed, and the time is between W and X, recommended action B may be accelerated, e.g., Steps 1 and 2 may be performed at the same time and the remaining maintenance schedule may be modified accordingly (as needed).;[0083] Similar recommendations would be made if consecutive maintenance steps were missed.; [0101]: Additionally, the fleet manager controller 110 may be adapted to schedule a recommended maintenance step, either at their own repair maintenance facility, at the dealer facility 234, or schedule the maintenance to be performed in the field.)
…generates the second maintenance schedule according to a specific value inputted to the graphical user interface by an operator of the electronic maintenance control device.  ([0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance  the user 114 may reduce the number of service hours between each scheduled maintenance step.)

Vyas fails to clearly teach: 
receiving, at an electronic maintenance control device, from a manufacturing database at a manufacturing site via a network, a first maintenance schedule for the earth-moving machine comprised of a plurality of distinct maintenance events and corresponding timing for performance of the distinct maintenance events;(bold emphasis added)
although Vyas describes receiving pre-defined/default maintenance schedules [0089], Vyas fails to clearly articulate the maintenance schedule is received from a manufacturing database at a manufacturing site via the network 
providing, on a graphical user interface (GUI) generated by the electronic maintenance control device, at the same time, a plurality of maintenance schedule update candidates for selection only when the time of completion of said one maintenance event deviates from the first maintenance schedule by a predetermined threshold amount stored in the memory of the electronic maintenance control device; 2Application No. 14/871,374 (bold emphasis added)
responsive to selection of one of the plurality of maintenance schedule update candidates using the graphical user interface (GUI), automatically generating, using the processor of the electronic maintenance control device, a second maintenance schedule of subsequent distinct maintenance events to be performed on the earth-moving machine, wherein the second maintenance schedule includes at least all remaining maintenance events of the first maintenance schedule; 
Although Vyas describes modifying the product maintenance schedule in response to input from a user and providing the recommendations to a user (Vyas: [0069]; [0088]; [0200]), Vyas fails to clearly describe that the user selects from a plurality of candidates/recommendations presented 
wherein selection of at least a first of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to predetermined settings set prior to generation of the plurality of maintenance schedule update candidates on the graphical user interface,
wherein selection of at least a second of the plurality of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to a specific value inputted to the graphical user interface by an operator of the electronic maintenance control device.  (bold emphasis added)
Levinson however, in analogous art of schedule adjustment, teaches: 
providing, on a graphical user interface (GUI) generated by the electronic maintenance control device, at the same time, a plurality of maintenance schedule update candidates for selection only when the time of completion of said one maintenance event deviates from the first maintenance schedule by a predetermined threshold amount stored in the memory of the electronic maintenance control device; 2Application No. 14/871,374 (bold emphasis added) (Levinson: Col 19 Lines 18-31: “if the user has the capability to plan his schedule, the system may also provide the user with the following choices: 1) reschedule the shopping for tomorrow; 2) decrease the duration of the shopping by fifteen minutes; 3) change the movie start time to at least 5:45 PM; or 4) cancel the movie or dinner tasks.”; Col. 19 Lines 47-58: “As shown, the schedule of the user changes based on added tasks, unexpected events and surprises. The system may also automatically adjusts the schedule or ask the user how a conflict within the schedule should be resolved… the system may flag the conflict to the user and permit the user to select the change. “; Col. 13 Lines 42-59: “the system may be set-up such that the system may detect conflicts within the schedule, but provide the user with the options available to resolve the conflict and permit the user to select how to correct the conflict.”; Col. 16 Lines 30-43: “Additionally, the Sequence of Steps within a Script may be maintained, So that if one Script step is delayed, then the change is propagated So that all Subsequent Script steps 
responsive to selection of one of the plurality of maintenance schedule update candidates using the graphical user interface (GUI), automatically generating, using the processor of the electronic maintenance control device, a second maintenance schedule of subsequent distinct maintenance events to be performed on the earth-moving machine, wherein the second maintenance schedule includes at least all remaining maintenance events of the first maintenance schedule; (bold emphasis added) (Levinson: Col 19 Lines 18-31: “if the user has the capability to plan his schedule, the system may also provide the user with the following choices: 1) reschedule the shopping for tomorrow; 2) decrease the duration of the shopping by fifteen minutes; 3) change the movie start time to at least 5:45 PM; or 4) cancel the movie or dinner tasks.”; Col. 19 Lines 47-58: “As shown, the schedule of the user changes based on added tasks, unexpected events and surprises. The system may also automatically adjusts the schedule or ask the user how a conflict within the schedule should be resolved… the system may flag the conflict to the user and permit the user to select the change. “; Col. 13 Lines 42-59: “the system may be set-up such that the system may detect conflicts within the schedule, but provide the user with the options available to resolve the conflict and permit the user to select how to correct the conflict.”; Col. 16 Lines 30-43: “Additionally, the Sequence of Steps within a Script may be maintained, So that if one Script step is delayed, then the change is propagated So that all Subsequent Script steps are also delayed”; c.12:15-38:When the system corrects the plan errors in step 216, the system may override default script choices with planner selections.; c.13:15-30: then the system may display an override menu in step 290 and the user may select a menu item from the override menu in step 292. The user may elect to wait (i.e., delay the beginning or end of an event) in step 294, skip a task in step 296, or reschedule a task in step 298.)
wherein selection of at least a first of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to predetermined settings set prior to generation of the plurality of maintenance schedule update candidates on the graphical user interface, (Levinson: Col 19 Lines 18-31: “if the user has the capability to plan his schedule, the system may also provide the user with the following choices: 1) reschedule the shopping for tomorrow; 2) decrease the duration of the shopping by fifteen minutes; 3) change the movie start time to at least 5:45 PM; or 4) cancel the movie or dinner tasks.”; Col. 19 Lines 47-58: “As shown, the schedule of the user changes based on added tasks, unexpected events and surprises. The system may also automatically adjusts the schedule or ask the user how a conflict within the schedule should be resolved… the system may flag the conflict to the user and permit the user to select the change. “; Col. 13 Lines 42-59: “the system may be set-up such that the system may detect conflicts within the schedule, but provide the user with the options available to resolve the conflict and permit the user to select how to correct the conflict.”; Col. 16 Lines 30-43: “Additionally, the Sequence of Steps within a Script may be maintained, So that if one Script step is delayed, then the change is propagated So that all Subsequent Script steps are also delayed”; c.12:15-38:When the system corrects the plan errors in step 216, the system may override default script choices with planner selections.; c.13:15-30: then the system may display an override menu in step 290 and the user may select a menu item from the override menu in step 292. The user may elect to wait (i.e., delay the beginning or end of an event) in step 294, skip a task in step 296, or reschedule a task in step 298.; c.3:1-16: Planning differs from typical scheduling. Scheduling involves finding a proper order for a given set of tasks, while planning involves determining and selecting those tasks that need to be scheduled based on some criteria, such as the goals, preferences or priorities of a user.; c.13:42-60; c.13:60-67:   During the set-up, the user or caregiver may also define the goals and rewards that apply to a particular user and define the various scripts to accomplish those goals. The set-up may also permit a selection of the choices available to the user, as described above, and any user preferences)
wherein selection of at least a second of the plurality of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to a specific value inputted to the graphical user interface by an operator of the electronic maintenance control device.  (bold emphasis added) (Levinson: Col 19 Lines 18-31: “if 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Vyas’ system and method(s), as described above, to include generating the second/updated schedule based on the scheduling option selected by the user from the candidate options by combining the maintenance schedule adjustment taught by Vyas, as described above, with the user selection of scheduling options to account for conflicts and unexpected events as taught by Levinson in the same field of schedule adjustment and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Vyas ([0069]; [0088]; [0200]) describing modifying the product maintenance schedule in response to input from a user and providing the maintenance recommendations, which are modifications of the maintenance schedule and determined based on actual service hours, to a user and Levinson (at 
Furthermore, it would have been obvious to a person having ordinary skill in the art to have modified the maintenance schedule adjustment based on actual service hours taught by Vyas with the user selection of options to resolve schedule conflicts taught by Levinson in order to account for unexpected events or disruptions in a planned schedule by providing plan changes that result in minimal disruption to the plan (Levinson: c.3:17-37; c.4:13-55) (see MPEP 2143 G). 

Levinson fails to teach: 
receiving, at an electronic maintenance control device, from a manufacturing database at a manufacturing site via a network, a first maintenance schedule for the earth-moving machine comprised of a plurality of distinct maintenance events and corresponding timing for performance of the distinct maintenance events;(bold emphasis added)
East however, in analogous art of maintenance scheduling, teaches: 
receiving, at an electronic maintenance control device, from a manufacturing database at a manufacturing site via a network, a first maintenance schedule for the earth-moving machine comprised of a plurality of distinct maintenance events and corresponding timing for performance of the distinct maintenance events;(bold emphasis added) (East: [0019] Additional data used in example embodiments may include manufacturer recommendations; for example, the entire recommended maintenance schedule for every automobile on the market in every trim and style. In an example embodiment, these recommended schedules provide a baseline that is analyzed in concert with other data (such as that described herein) to predict and suggest service events occurring in the future. ; [0047] These predicted future service events 224A-224B may be generated by manually or electronically obtaining the particular recommended manufacturer service interval for the vehicle and populating these events on the timeline 226. In other cases, dealer-recommended schedules may be utilized, in some examples along with the manufacturer recommendations. In this example, the dealer-recommended service events may be obtained via a database populated by individual dealers; in other examples, it may be acquired via other methods. ; [0048] In the example of FIG. 3, a recommended  This list may be populated from manufacturer and/or dealer schedules, as discussed above.; [0053] FIG. 4 is a block diagram 400 illustrating components of an example system 402, according to some embodiments. In the example of FIG. 4, the example system 402 is communicatively coupled to a network 404, by which connection may be made to third party data services 406, such as web sites, dealer management systems, manufacturer data systems, and the like, for transmission of data such as that described herein.; [0056] A timeline module 414 may operate to manage data related to all other modules, for example to populate the timeline 226 with data related to past and future service events for a particular vehicle and customer, as well as dealer and manufacturer service intervals and promotions from particular dealers.)
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Vyas/Levinson to include receiving schedule from a manufacturing database in view of East by combining the teachings of Vyas/Levinson with the receiving of maintenance schedules from manufacturing databases for use establishing an initial maintenance schedule taught by East, as described above, in the same field of maintenance scheduling and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Vyas describing providing interaction/communication with manufacturing entities ([0218]; [101]; [0057];Fig. 1-2), the results of the combination were predictable (MPEP 2143 A).


Claim 46,
Vyas teaches: A non-transitory computer-readable storage medium storing computer- readable instructions that, when executed by a computer, cause the computer to perform a method comprising: (Vyas: [0007] In a second aspect of the present invention, a fleet management system for managing a plurality of machines is provided. The system includes a communication 
determining whether one of a plurality of maintenance events was completed according to a first maintenance schedule stored in memory … electronic maintenance device based on a comparison of cumulative work time of an earth-moving machine at completion of said one maintenance event with work time for performance of said one maintenance event according to the first maintenance schedule; 4Application No. 14/871,374 Reply to Office Action of June 25, 2020 (Vyas:Fig. 1-2, 4-5;  [0071] A product maintenance schedule may be defined in terms of service hours, i.e., hours of operation.; [0072] For example, a product maintenance schedule for a machine 102 may include at least first and second maintenance steps. The first maintenance step is scheduled to be performed at X service hours and the second maintenance step is scheduled to be performed at Y service hours, where Y is greater than X. The status information may also include actual service hours.; [0074] If actual service hours are less than X, then the product maintenance recommendation is to perform the first maintenance step at X service hours. Once the first maintenance step has been performed and actual service hours are greater than X, then the product maintenance recommendation is to perform the second maintenance step of Y service hours.; [0099] Trended data may also be used to determine where a machine is relative to its expected machine life and to adjust its product maintenance schedule as a function thereof.; [0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0051] The system 100 also includes a 
providing, on a graphical user interface (GUI) generated by the electronic maintenance control device, [a maintenance schedule update candidate]  when the time of completion of said one maintenance event deviates from the first maintenance schedule by a predetermined threshold amount stored in the memory of the electronic maintenance control device; (Vyas: [0069] In one embodiment of the present invention, the product maintenance recommendation is provided to one of the users 114. For example, the product maintenance recommendation may be provided via an email, a page (to a pager), an online report or a downloadable report.; [0074]-[0076]; [0082] The product maintenance recommendation is dependent upon the maintenance schedule and the machine specifications. For example, if Step 1 was not performed, and W+N.sub.1, service hours had passed, then the product maintenance recommendation may to be perform Steps 1 and 2. If Step 2 was not performed, and X+N2 service hours had passed, then the product maintenance recommendation may be to perform Steps 2 and 3. Likewise, if Step 3 was not performed, and Y+N 3 service hours had passed, then the product maintenance recommendation may be to perform Steps 3 and 4. In addition, if  if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0101]: Additionally, the fleet manager controller 110 may be adapted to schedule a recommended maintenance step, either at their own repair maintenance facility, at the dealer facility 234, or schedule the maintenance to be performed in the field.; Fig. 27; [0200] In another aspect of the present invention, the fleet manager controller 110 provides machine operation recommendations to an operator of at least one of the machines 102 in response to the status information.)
…automatically generating a second maintenance schedule of subsequent distinct maintenance events to be performed on the earth- moving machine, wherein the second maintenance schedule includes at least all remaining maintenance events of the first maintenance schedule; ([0070] In one embodiment, the machine specification information includes product maintenance schedule for each machine 102. The product  if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0090] In one aspect the computer application 108 includes one or more pre-defined maintenance schedules and selects an appropriate schedule as a function of one or more parameters. In another aspect, the computer application 108 may dynamically determine an appropriate maintenance schedule and update as conditions change.)
storing the second maintenance schedule in the memory of the electronic maintenance control device for later retrieval regarding subsequent maintenance of the earth-moving machine, ([0051] The system 100 also includes a repository 106 which is coupled to the communications conduit 104. In one embodiment, the repository 106 includes a data repository 106A and a knowledge repository 106B. The repository 106 is adapted to store the status information, as well as other information related to the machine 102 in the data repository 106A, e.g., historical data. The repository 106 is also adapted to store knowledge related to the machine 102 in the knowledge repository, e.g., machine specific information such as product maintenance schedules for the machines 102. The data and knowledge repositories 106A, 106B may be separate repositories or a single combined In another aspect, the computer application 108 may dynamically determine an appropriate maintenance schedule and update as conditions change. Furthermore, the maintenance schedule may be modified in real time as a function of additional parameters, e.g., fuel usage, service meter hours, severity of application, weather, etc . . .; Fig. 27)
wherein the plurality of maintenance schedule update candidates are one of a first set of maintenance schedule update candidates or a second set of maintenance schedule update candidates, depending upon whether said one maintenance event is completed prior to or after when said one maintenance event is to be completed according to the first maintenance schedule, by the predetermined threshold amount, the first set of maintenance schedule update candidates being different from the second set of maintenance schedule update candidates, ((Vyas: [0071] A product maintenance schedule may be defined in terms of service hours, i.e., hours of operation.; [0072] For example, a product maintenance schedule for a machine 102 may include at least first and second maintenance steps. The first maintenance step is scheduled to be performed at X service hours and the second maintenance step is scheduled to be performed at Y service hours, where Y is greater than X. The status information may also include actual service hours.; [0074] If actual service hours are less than X, then the product maintenance recommendation is to perform the first maintenance step at X service hours. Once the first maintenance step has been performed and actual service hours are greater than X, then the product maintenance recommendation is to perform the second maintenance step of Y service hours.; [0099] Trended data may also be used to determine where a machine is relative to its expected machine life and to adjust its product maintenance schedule as a function thereof.; [0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0075]-[0076]; [0082] In addition, if 
… generate the second maintenance schedule according to respective specific 5Application No. 14/871,374 Reply to Office Action of June 25, 2020 values inputted to the graphical user interface by an operator of the electronic maintenance control device.  ([0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0088] In one embodiment, the computer application 108 is adapted to modify the product maintenance schedule in response to input from a user. For example, the owner or operator of a piece of equipment or mobile machine may modify the product maintenance schedule in response to the environmental operating conditions of the piece of equipment. If, for example, the piece of equipment is operating in a harsh environment, the user 114 may reduce the number of service hours between each scheduled maintenance step.)
Vyas fails to teach:
determining whether one of a plurality of maintenance events was completed according to a first maintenance schedule stored in memory of a hand-held portable electronic maintenance device based on a comparison of cumulative work time of an earth-moving machine at completion of said one maintenance event with work time for performance of said one maintenance event according to the first maintenance schedule; 4Application No. 14/871,374 Reply to Office Action of June 25, 2020 (bold emphasis added)
providing, on a graphical user interface (GUI) generated by the electronic maintenance control device, at the same time, a plurality of maintenance schedule update candidates for selection when the time of completion of said one maintenance event deviates from the first maintenance schedule by a predetermined threshold amount stored in the memory of the electronic maintenance control device;  (bold emphasis added)
responsive to selection of one of the plurality of maintenance schedule update candidates using the graphical user interface (GUI), automatically generating a second maintenance schedule of subsequent distinct maintenance events to be performed on the earth- moving machine, wherein the second maintenance schedule includes at least all remaining maintenance events of the first maintenance schedule;  (bold emphasis added)
wherein selection of at least a first plurality of the plurality of maintenance schedule update candidates generate the second maintenance schedule according to respective predetermined settings set prior to generation of the plurality of maintenance schedule update candidates on the graphical user interface,  (bold emphasis added)
wherein selection of at least a second plurality of the plurality of maintenance schedule update candidates generate the second maintenance schedule according to respective specific 5Application No. 14/871,374 Reply to Office Action of June 25, 2020 values inputted to the graphical user interface by an operator of the electronic maintenance control device.  (bold emphasis added)

Levinson however, in analogous art of schedule adjustment, teaches:
providing, on a graphical user interface (GUI) generated by the electronic maintenance control device, at the same time, a plurality of maintenance schedule update candidates for selection when the time of completion of said one maintenance event deviates from the first maintenance schedule by a predetermined threshold amount stored in the memory of the electronic maintenance control device;  (bold emphasis added) (Levinson: Col 19 Lines 18-31: “if the user has the capability to plan his schedule, the system may also provide the user with the following choices: 1) reschedule the shopping for tomorrow; 2) decrease the duration of the shopping by fifteen minutes; 3) change the movie start time to at least 5:45 PM; or 4) cancel the movie or dinner tasks.”; Col. 19 Lines 47-58: “As shown, the schedule of the user changes based on added tasks, unexpected events and surprises. The system may also automatically adjusts the schedule or ask the user how a conflict within the schedule should be resolved… the system may flag the conflict to the user and permit the user to select the change. “; Col. 13 Lines 42-59: “the system may be set-up such that the system may detect conflicts 
responsive to selection of one of the plurality of maintenance schedule update candidates using the graphical user interface (GUI), automatically generating a second maintenance schedule of subsequent distinct maintenance events to be performed on the earth- moving machine, wherein the second maintenance schedule includes at least all remaining maintenance events of the first maintenance schedule;  (bold emphasis added) (Levinson: Col 19 Lines 18-31: “if the user has the capability to plan his schedule, the system may also provide the user with the following choices: 1) reschedule the shopping for tomorrow; 2) decrease the duration of the shopping by fifteen minutes; 3) change the movie start time to at least 5:45 PM; or 4) cancel the movie or dinner tasks.”; Col. 19 Lines 47-58: “As shown, the schedule of the user changes based on added tasks, unexpected events and surprises. The system may also automatically adjusts the schedule or ask the user how a conflict within the schedule should be resolved… the system may flag the conflict to the user and permit the user to select the change. “; Col. 13 Lines 42-59: “the system may be set-up such that the system may detect conflicts within the schedule, but provide the user with the options available to resolve the conflict and permit the user to select how to correct the conflict.”; Col. 16 Lines 30-43: “Additionally, the Sequence of Steps within a Script may be maintained, So that if one Script step is delayed, then the change is propagated So that all Subsequent Script steps are also delayed”; c.12:15-38:When the system corrects the plan errors in step 216, the system may override default script choices with planner selections.; c.13:15-30: then the system may display an override menu in step 290 and the user may select a menu item 
wherein selection of at least a first plurality of the plurality of maintenance schedule update candidates generate the second maintenance schedule according to respective predetermined settings set prior to generation of the plurality of maintenance schedule update candidates on the graphical user interface,  
wherein selection of at least a second plurality of the plurality of maintenance schedule update candidates generate the second maintenance schedule according to respective specific 5Application No. 14/871,374 Reply to Office Action of June 25, 2020 values inputted to the graphical user interface by an operator of the electronic maintenance control device.  (bold emphasis added) (Levinson: Col 19 Lines 18-31: “if the user has the capability to plan his schedule, the system may also provide the user with the following choices: 1) reschedule the shopping for tomorrow; 2) decrease the duration of the shopping by fifteen minutes; 3) change the movie start time to at least 5:45 PM; or 4) cancel the movie or dinner tasks.”; Col. 19 Lines 47-58: “As shown, the schedule of the user changes based on added tasks, unexpected events and surprises. The system may also automatically adjusts the schedule or ask the user how a conflict within the schedule should be resolved… the system may flag the conflict to the user and permit the user to select the change. “; Col. 13 Lines 42-59: “the system may be set-up such that the system may detect conflicts within the schedule, but provide the user with the options available to resolve the conflict and permit the user to select how to correct the conflict.”; Col. 16 Lines 30-43: “Additionally, the Sequence of Steps within a Script may be maintained, So that if one Script step is delayed, then the change is propagated So that all Subsequent Script steps are also delayed”; c.12:15-38:When the system corrects the plan errors in step 216, the system may override default script choices with planner selections.; c.13:15-30: then the system may display an override menu in step 290 and the user may select a menu item from the override menu in step 292. The user may elect to wait (i.e., delay the beginning or end of an event) in step 294, skip a task in step 296, or reschedule a task in step 298.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Vyas’ system and method(s), as described above, to include generating the second/updated schedule based on the scheduling option selected by the user from the candidate options by combining the maintenance schedule adjustment taught by Vyas, as described above, with the user selection of scheduling options to account for conflicts and unexpected events as taught by Levinson in the same field of schedule adjustment and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Vyas ([0069]; 
Furthermore, it would have been obvious to a person having ordinary skill in the art to have modified the maintenance schedule adjustment based on actual service hours taught by Vyas with the user selection of options to resolve schedule conflicts taught by Levinson in order to account for unexpected events or disruptions in a planned schedule by providing plan changes that result in minimal disruption to the plan (Levinson: c.3:17-37; c.4:13-55) (see MPEP 2143 G). 
Levinson fails to teach:
determining whether one of a plurality of maintenance events was completed according to a first maintenance schedule stored in memory of a hand-held portable electronic maintenance device based on a comparison of cumulative work time of an earth-moving machine at completion of said one maintenance event with work time for performance of said one maintenance event according to the first maintenance schedule; 4Application No. 14/871,374 Reply to Office Action of June 25, 2020 (bold emphasis added)
East however, in analogous art of maintenance scheduling, clearly teaches: determining whether one of a plurality of maintenance events was completed according to a first maintenance schedule stored in memory of a hand-held portable electronic maintenance device based on a comparison of cumulative work time of an earth-moving machine at completion of said one maintenance event with work time for performance of said one maintenance event according to the first maintenance schedule; 4Application No. 14/871,374 Reply to Office Action of June 25, 2020 (bold emphasis added) (East: [0061] In some example embodiments, the machine 500 may be a portable computing device, such as a smart phone or tablet computer,)

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Vyas/Levinson to include the electronic maintenance control device is a hand-held device in view of East by combining the teachings of Vyas/Levinson, of maintenance schedule adjustment with the teachings of East, as described 

Claims 42 and 47,
Vyas/Levinson/East teach all the limitations of parent claims 41 and 46 as described above. 
Vyas further teaches:
 wherein some or all of the maintenance events of the second maintenance schedule are shifted forward in time relative to respective corresponding maintenance events of the first maintenance schedule. (Vyas: [0069] In one embodiment of the present invention, the product maintenance recommendation is provided to one of the users 114. For example, the product maintenance recommendation may be provided via an email, a page (to a pager), an online report or a downloadable report.; [0070] In one embodiment, the machine specification information includes product maintenance schedule for each machine 102. The product maintenance recommendation is a modification to the product maintenance schedule (see below).; [0074]-[0076]; [0082]-[0083]; [0085] In one embodiment, the product maintenance recommendation is displayed to an operator of the machine at the machine.; [0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0200] In another aspect of the present invention, the fleet manager controller 110 provides machine operation recommendations to an operator of at least one of the machines 102 in response to the status information.; Fig. 1-3 and [0061]-[0063]) 

Claims 43 and 48,
Vyas/Levinson/EAST teach all the limitations of parent claims 41 and 46 as described above. 
Vyas further teaches: wherein some or all of the maintenance events of the second maintenance schedule are shifted backward in time relative to respective corresponding maintenance events of the first maintenance schedule.  (Vyas: [0074]-[0082] In addition, if Step 1 was not performed, and the time is between W and X, recommended action B may be accelerated, e.g., Steps 1 and 2 may be performed at the same time and the remaining maintenance schedule may be modified accordingly (as needed).; [0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0096] In another aspect of the present invention, the trending of one or more parameters may be used to modify the product maintenance schedule. For example, increased fuel usage may indicate that additional maintenance is required or that the product maintenance schedule should be sped up.)

Claims 44 and 49,
 Vyas/Levinson/EAST teach all the limitations of parent claims 41 and 46 as described above. 
Vyas fails to teach: wherein the second maintenance schedule includes at least one additional maintenance event not included in the first maintenance schedule.  
Although Vyas describes that trending parameters may indicate that additional maintenance is required and making recommendations based on trending parameters [0096]-[0099], Vyas fails to clearly teach that an additional service is recommended/provided as an option to be added to the schedule 
Levinson however, in analogous art of schedule adjustment, clearly teaches: wherein the second maintenance schedule includes at least one additional maintenance event not included in the first maintenance schedule.  (Levinson: c. 11:10-28: Once a “changed calendar’ message has been received, the goal manager may update the goals of a user in Step 166. The updating of the goals may occur is Several ways, including adding a task in Step 168, changing a task in Step 170, and removing a task in Step 172, based on the type of change to the calendar that has occurred.; Col but provide the user with the options available to resolve the conflict and permit the user to select how to correct the conflict.”; c.12:15-38:When the system corrects the plan errors in step 216, the system may override default script choices with planner selections.; c.13:15-30: then the system may display an override menu in step 290 and the user may select a menu item from the override menu in step 292. The user may elect to wait (i.e., delay the beginning or end of an event) in step 294, skip a task in step 296, or reschedule a task in step 298.; claim 2: wherein said error detecting and correcting means further comprises means for detecting one or more of interfering tasks, ineffective tasks and irrelevant tasks and means, in response to the detection of these plan errors, for modifying the current plan by one of modifying the task description, adding a new task to the current plan, removing a task from the current plan, replacing a task within the current plan with a new task, and asking the user to select an option to modify the current plan.) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Vyas’ system and method(s) to include providing the user with a selectable option to add an additional maintenance service to the schedule by combining the maintenance schedule adjustment taught by Vyas, as described above, with the user selection of scheduling options to account for conflicts as taught by Levinson in the same field of schedule adjustment and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Vyas ([0069]; [0088]; [0200]; [0096]-[0099]) describing modifying the product maintenance schedule in response to input from a user and providing the maintenance recommendations, which are modifications of the maintenance schedule and determined based 
Furthermore, it would have been obvious to a person having ordinary skill in the art to have modified the maintenance schedule adjustment based on actual service hours taught by Vyas with the user selection of options to resolve schedule conflicts taught by Levinson in order to account for unexpected events or disruptions in a planned schedule by providing plan changes that result in minimal disruption to the plan (Levinson: c.3:17-37; c.4:13-55) (see MPEP 2143 G).

Claim 45,
Vyas/Levinson/EAST teach all the limitations of parent claim 41 as described above. 
Vyas further teaches: wherein the second maintenance schedule replaces the first maintenance schedule in the memory of the electronic maintenance control device.  (Vyas: [0070] In one embodiment, the machine specification information includes product maintenance schedule for each machine 102. The product maintenance recommendation is a modification to the product maintenance schedule (see below).; [0007] In a second aspect of the present invention, a fleet management system for managing a plurality of machines is provided. The system includes a communication conduit coupled to the machines for receiving status information related to the machines and a repository coupled to the communication conduit for receiving and storing the status information. The system also includes a fleet manager controller coupled to the repository for analyzing the status information and responsively modify the product maintenance schedule.; [0051]-[0052])

Claim 50, 
Vyas/Levinson/EAST teach all the limitations of parent claim 46 as described above. 
Vyas further teaches: 
 further comprising outputting the second maintenance schedule on the graphical user interface (GUI) responsive to an input to the graphical user interface (GUI) from the operator (Vyas: [0069] In one embodiment of the present invention, the product 
Vyas fails to clearly recite: further comprising outputting the second maintenance schedule on the graphical user interface (GUI) responsive to an input to the graphical user interface (GUI) from the operator(bold emphasis added)
Levinson however further teaches: further comprising outputting the second maintenance schedule on the graphical user interface (GUI) responsive to an input to the graphical user interface (GUI) from the operator(bold emphasis added) (Col 19 Lines 18-31: “if the user has the capability to plan his schedule, the system may also provide the user with the following choices: 1) reschedule the shopping for tomorrow; 2) decrease the duration of the shopping by fifteen minutes; 3) change the movie start time to at least 5:45 PM; or 4) cancel the movie or dinner tasks.”; Col. 19 Lines 47-58: “As shown, the schedule of the user changes based on added tasks, unexpected events and surprises. The system may also automatically adjusts the schedule or ask the user how a conflict within the schedule should be resolved… the system may flag the conflict to the user and permit the user to select the change. “;)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Vyas’ system and method(s), as described above, to include generating the second/updated schedule based on the scheduling 
Furthermore, it would have been obvious to a person having ordinary skill in the art to have modified the maintenance schedule adjustment based on actual service hours taught by Vyas with the user selection of options to resolve schedule conflicts taught by Levinson in order to account for unexpected events or disruptions in a planned schedule by providing plan changes that result in minimal disruption to the plan (Levinson: c.3:17-37; c.4:13-55) (see MPEP 2143 G). 

Claim 51,
Vyas/Levinson/East teach all the limitations of parent claim 46 as described above.
Vyas further teaches: wherein the second plurality of the plurality of maintenance schedule update candidates limit the respective specific values according to scheduling guidelines received by the electronic maintenance control device from a telematics system.  ([0096] In another aspect of the present invention, the trending of one or more parameters may be used to modify the product maintenance schedule. For example, increased fuel usage may indicate that additional maintenance is required or that the product maintenance schedule should be sped up.; [0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0088]: For example, the 

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over:
Vyas et al. US 20040073468 A1 hereinafter “Vyas” in view of 
Levinson US 6,047,260 A hereinafter “Levinson”.
Claim 52,
Vyas teaches: A method of modifying a maintenance schedule for an earth-moving machine comprising: (Vyas: [0007] In a second aspect of the present invention, a fleet management system for managing a plurality of machines is provided. The system includes a communication conduit coupled to the machines for receiving status information related to the machines and a repository coupled to the communication conduit for receiving and storing the status information. The system also includes a fleet manager controller coupled to the repository for analyzing the status information and responsively modify the product maintenance schedule.; [0049] For example, the machine 102 could be an earthmoving machine 102) 
determining, using a processor of the electronic maintenance control device, whether one of a plurality of maintenance events was completed according to a first maintenance schedule stored in memory of an electronic maintenance control device based on a comparison of cumulative work time of the earth-moving machine at completion of said one maintenance event with work time for performance of said one maintenance event according to the first maintenance schedule stored in the memory of the electronic maintenance control device; (Vyas:Fig. 1-2, 4-5;  [0071] A product maintenance schedule may be defined in terms of service hours, i.e., hours of operation.; [0072] For example, a product maintenance schedule for a machine 102 may include at least first and second maintenance steps. The first maintenance step is scheduled to be performed at X service hours and the second maintenance step is scheduled to be performed at Y service hours, where Y is greater than X. The status information may also include actual service hours.; [0074] If actual service hours are less than X, then the product maintenance Once the first maintenance step has been performed and actual service hours are greater than X, then the product maintenance recommendation is to perform the second maintenance step of Y service hours.; [0099] Trended data may also be used to determine where a machine is relative to its expected machine life and to adjust its product maintenance schedule as a function thereof.; [0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0051] The system 100 also includes a repository 106 which is coupled to the communications conduit 104. In one embodiment, the repository 106 includes a data repository 106A and a knowledge repository 106B. The repository 106 is adapted to store the status information, as well as other information related to the machine 102 in the data repository 106A, e.g., historical data. The repository 106 is also adapted to store knowledge related to the machine 102 in the knowledge repository, e.g., machine specific information such as product maintenance schedules for the machines 102. The data and knowledge repositories 106A, 106B may be separate repositories or a single combined repository.; [0052] The fleet manager controller 110 is coupled to the repository 106 for analyzing the status information as a function of the historical and machine specification information.; [0089]-[0090] In one aspect the computer application 108 includes one or more pre-defined maintenance schedules and selects an appropriate schedule as a function of one or more parameters. In another aspect, the computer application 108 may dynamically determine an appropriate maintenance schedule and update as conditions change. Furthermore, the maintenance schedule may be modified in real time as a function of additional parameters, e.g., fuel usage, service meter hours, severity of application, weather, etc . . .; [0102])
providing, on a graphical user interface (GUI) generated by the electronic maintenance control device [schedule candidate/recommendation] when the time of completion of said one maintenance event deviates from the first maintenance schedule by a predetermined threshold amount stored in the memory of the electronic maintenance control device; (Vyas: [0069] In one embodiment of the present invention, the product maintenance recommendation is provided to one of the users 114. For example, the product maintenance recommendation may be provided via an email, a page (to a pager), an online report or a downloadable report.; [0074]-[0076]; [0082] The product maintenance recommendation is dependent upon the maintenance schedule and the machine specifications. For example, if Step 1 was not performed, and W+N.sub.1, service hours had passed, then the product maintenance recommendation may to be perform Steps 1 and 2. If Step 2 was not performed, and X+N2 service hours had passed, then the product maintenance recommendation may be to perform Steps 2 and 3. Likewise, if Step 3 was not performed, and Y+N 3 service hours had passed, then the product maintenance recommendation may be to perform Steps 3 and 4. In addition, if Step 1 was not performed, and the time is between W and X, recommended action B may be accelerated, e.g., Steps 1 and 2 may be performed at the same time and the remaining maintenance schedule may be modified accordingly (as needed).; [0083] Similar recommendations would be made if consecutive maintenance steps were missed.; [0085] In one embodiment, the product maintenance recommendation is displayed to an operator of the machine at the machine.; [0096] In another aspect of the present invention, the trending of one or more parameters may be used to modify the product maintenance schedule. For example, increased fuel usage may indicate that additional maintenance is required or that the product maintenance schedule should be sped up. [0088] In one embodiment, the computer application 108 is adapted to modify the product maintenance schedule in response to input from a user. For example, the owner or operator of a piece of equipment or mobile machine may modify the product maintenance schedule in response to the environmental operating conditions of the piece of equipment. If, for example, the piece of equipment is operating in a harsh environment, the user 114 may reduce the number of service hours between each scheduled maintenance step.; [0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0101]: Additionally, the fleet manager controller 110 may be adapted to schedule a recommended maintenance step, either at their own repair maintenance facility, at the dealer facility 234, or schedule the maintenance to be performed in the field.; Fig. 27; [0200] In another aspect of the present invention, the fleet manager controller 110 provides machine operation recommendations to an operator of at least one of the machines 102 in response to the status information.)
…automatically generating, using the processor of the electronic maintenance control device, a second maintenance schedule of subsequent distinct maintenance events to be performed on the earth-moving machine, wherein the second maintenance schedule includes at least all remaining maintenance events of the first maintenance schedule; ([0070] In one embodiment, the machine specification information includes product maintenance schedule for each machine 102. The product maintenance recommendation is a modification to the product maintenance schedule (see below).; [0082] The product maintenance recommendation is dependent upon the maintenance schedule and the machine specifications. For example, if Step 1 was not performed, and W+N.sub.1, service hours had passed, then the product maintenance recommendation may to be perform Steps 1 and 2. If Step 2 was not performed, and X+N2 service hours had passed, then the product maintenance recommendation may be to perform Steps 2 and 3. Likewise, if Step 3 was not performed, and Y+N 3 service hours had passed, then the product maintenance recommendation may be to perform Steps 3 and 4. In addition, if Step 1 was not performed, and the time is between W and X, recommended action B may be accelerated, e.g., Steps 1 and 2 may be performed at the same time and the remaining maintenance schedule may be modified accordingly (as needed).; [0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0090] In one aspect the computer application 108 includes one or more pre-defined maintenance schedules and selects an appropriate 
storing, using the processor of the electronic maintenance control device, the second maintenance schedule in the memory of the electronic maintenance control device for later retrieval regarding subsequent maintenance of the earth-moving machine, ([0051] The system 100 also includes a repository 106 which is coupled to the communications conduit 104. In one embodiment, the repository 106 includes a data repository 106A and a knowledge repository 106B. The repository 106 is adapted to store the status information, as well as other information related to the machine 102 in the data repository 106A, e.g., historical data. The repository 106 is also adapted to store knowledge related to the machine 102 in the knowledge repository, e.g., machine specific information such as product maintenance schedules for the machines 102. The data and knowledge repositories 106A, 106B may be separate repositories or a single combined repository.; [0090] In one aspect the computer application 108 includes one or more pre-defined maintenance schedules and selects an appropriate schedule as a function of one or more parameters. In another aspect, the computer application 108 may dynamically determine an appropriate maintenance schedule and update as conditions change. Furthermore, the maintenance schedule may be modified in real time as a function of additional parameters, e.g., fuel usage, service meter hours, severity of application, weather, etc . . .; Fig. 27)
wherein the plurality of maintenance schedule update candidates are one of a first set of maintenance schedule update candidates or a second set of maintenance schedule update candidates, depending upon whether said one maintenance event is completed prior to or after 7Application No. 14/871,374 Reply to Office Action of June 25, 2020 when said one maintenance event is to be completed according to the first maintenance schedule, by the predetermined threshold amount, the first set of maintenance schedule update candidates being different from the second set of maintenance schedule update candidates, ((Vyas: [0071] A product maintenance schedule may be defined in terms of service hours, i.e., hours of operation.; [0072] For example, a product maintenance schedule for a machine 102 may include at least first and second maintenance steps. The first maintenance step is scheduled to be performed at X . For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0075]-[0076]; [0082] In addition, if Step 1 was not performed, and the time is between W and X, recommended action B may be accelerated, e.g., Steps 1 and 2 may be performed at the same time and the remaining maintenance schedule may be modified accordingly (as needed).;[0083] Similar recommendations would be made if consecutive maintenance steps were missed.; [0101]: Additionally, the fleet manager controller 110 may be adapted to schedule a recommended maintenance step, either at their own repair maintenance facility, at the dealer facility 234, or schedule the maintenance to be performed in the field.)
… generates the second maintenance schedule according to a specific value inputted to the graphical user interface by an operator of the electronic maintenance control device,  ([0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0088] In one embodiment, the computer application 108 is adapted to modify the product maintenance schedule in response to input from a user. For example, the owner or operator of a piece of equipment or mobile machine may modify 
wherein the second plurality of the plurality of maintenance schedule update candidates limit the respective specific values according to scheduling guidelines received by the electronic maintenance control device from a telematics system.  ([0096] In another aspect of the present invention, the trending of one or more parameters may be used to modify the product maintenance schedule. For example, increased fuel usage may indicate that additional maintenance is required or that the product maintenance schedule should be sped up.; [0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0088]: For example, the owner or operator of a piece of equipment or mobile machine may modify the product maintenance schedule in response to the environmental operating conditions of the piece of equipment.; [0049]: For example, the machine 102 could be an earthmoving machine 102 having a fuel rate sensor 116A, a service hours sensor or meter 116B, and at least one controller or electronic control module 118 (ECM).)
Vyas fails to clearly teach:
providing, on a graphical user interface (GUI) generated by the electronic maintenance control device, at the same time, a plurality of maintenance schedule update candidates for selection when the time of completion of said one maintenance event deviates from the first maintenance schedule by a predetermined threshold amount stored in the memory of the electronic maintenance control device; (bold emphasis added)
responsive to selection of one of the plurality of maintenance schedule update candidates using the graphical user interface (GUI), automatically generating, using the processor of the electronic maintenance control device, a second maintenance schedule of subsequent distinct maintenance events to be performed on the earth-moving machine, wherein the second maintenance schedule includes at least all remaining maintenance events of the first maintenance schedule; (bold emphasis added)
wherein selection a first of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to predetermined settings set prior to generation of the plurality of maintenance schedule update candidates on the graphical user interface, (bold emphasis added)
wherein selection a second of the plurality of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to a specific value inputted to the graphical user interface by an operator of the electronic maintenance control device, (bold emphasis added)
Levinson however, in analogous art of schedule adjustment clearly teaches:
providing, on a graphical user interface (GUI) generated by the electronic maintenance control device, at the same time, a plurality of maintenance schedule update candidates for selection when the time of completion of said one maintenance event deviates from the first maintenance schedule by a predetermined threshold amount stored in the memory of the electronic maintenance control device; (bold emphasis added) (Levinson: Col 19 Lines 18-31: “if the user has the capability to plan his schedule, the system may also provide the user with the following choices: 1) reschedule the shopping for tomorrow; 2) decrease the duration of the shopping by fifteen minutes; 3) change the movie start time to at least 5:45 PM; or 4) cancel the movie or dinner tasks.”; Col. 19 Lines 47-58: “As shown, the schedule of the user changes based on added tasks, unexpected events and surprises. The system may also automatically adjusts the schedule or ask the user how a conflict within the schedule should be resolved… the system may flag the conflict to the user and permit the user to select the change. “; Col. 13 Lines 42-59: “the system may be set-up such that the system may detect conflicts within the schedule, but provide the user with the options available to resolve the conflict and permit the user to select how to correct the conflict.”; Col. 16 Lines 30-43: “Additionally, the Sequence of Steps within a Script may be maintained, So that if one Script step is delayed, then the change is propagated So that all Subsequent Script steps are also delayed”; c.12:15-38:When the system corrects the plan errors in step 216, the system may override default script choices with planner selections.; c.13:15-30: then the 
responsive to selection of one of the plurality of maintenance schedule update candidates using the graphical user interface (GUI), automatically generating, using the processor of the electronic maintenance control device, a second maintenance schedule of subsequent distinct maintenance events to be performed on the earth-moving machine, wherein the second maintenance schedule includes at least all remaining maintenance events of the first maintenance schedule; (bold emphasis added) (Levinson: Col 19 Lines 18-31: “if the user has the capability to plan his schedule, the system may also provide the user with the following choices: 1) reschedule the shopping for tomorrow; 2) decrease the duration of the shopping by fifteen minutes; 3) change the movie start time to at least 5:45 PM; or 4) cancel the movie or dinner tasks.”; Col. 19 Lines 47-58: “As shown, the schedule of the user changes based on added tasks, unexpected events and surprises. The system may also automatically adjusts the schedule or ask the user how a conflict within the schedule should be resolved… the system may flag the conflict to the user and permit the user to select the change. “; Col. 13 Lines 42-59: “the system may be set-up such that the system may detect conflicts within the schedule, but provide the user with the options available to resolve the conflict and permit the user to select how to correct the conflict.”; Col. 16 Lines 30-43: “Additionally, the Sequence of Steps within a Script may be maintained, So that if one Script step is delayed, then the change is propagated So that all Subsequent Script steps are also delayed”; c.12:15-38:When the system corrects the plan errors in step 216, the system may override default script choices with planner selections.; c.13:15-30: then the system may display an override menu in step 290 and the user may select a menu item from the override menu in step 292. The user may elect to wait (i.e., delay the beginning or end of an event) in step 294, skip a task in step 296, or reschedule a task in step 298.)
wherein selection a first of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to predetermined settings set prior to generation of the plurality of maintenance schedule update candidates on the graphical user interface, (bold emphasis added) (Levinson: Col 19 Lines 18-31: “if the 
wherein selection a second of the plurality of the plurality of maintenance schedule update candidates generates the second maintenance schedule according to a specific value inputted to the graphical user interface by an operator of the electronic maintenance control device, (bold emphasis added) (Levinson: Col 19 Lines 18-31: “if the user has the capability to plan his schedule, the system may also provide the user with the following choices: 1) reschedule the shopping for tomorrow; 2) decrease the duration 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Vyas’ system and method(s), as described above, to include generating the second/updated schedule based on the scheduling option selected by the user from the candidate options by combining the maintenance schedule adjustment taught by Vyas, as described above, with the user selection of scheduling options to account for conflicts and unexpected events as taught by Levinson in the same field of schedule adjustment and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Vyas ([0069]; [0088]; [0200]) describing modifying the product maintenance schedule in response to input from a user and providing the maintenance recommendations, which are modifications of the maintenance schedule and determined based on actual service hours, to a user and Levinson (at least c.19:18-58) describing providing options to account for changes to the planned schedule, the results of the combination were predictable (MPEP 2143 A). 
 

Claim 53,
Vyas/Levinson teach all the limitations of parent claims 52 as described above. 
Vyas further teaches: 
 further comprising outputting the second maintenance schedule on the graphical user interface (GUI) responsive to an input to the graphical user interface (GUI) from the operator (Vyas: [0069] In one embodiment of the present invention, the product maintenance recommendation is provided to one of the users 114. For example, the product maintenance recommendation may be provided via an email, a page (to a pager), an online report or a downloadable report.; [0070] In one embodiment, the machine specification information includes product maintenance schedule for each machine 102. The product maintenance recommendation is a modification to the product maintenance schedule (see below).; [0074]-[0076]; [0082]-[0083]; [0085] In one embodiment, the product maintenance recommendation is displayed to an operator of the machine at the machine.; [0091] In another embodiment, the fleet manager controller 110 is adapted to modify the product maintenance schedule as a function of when a scheduled maintenance step was performed. For example, if a schedule maintenance step was performed at +/- n service hours from its scheduled service hours, than the product maintenance schedule may be modified to adjust for this offset, i.e., retain N service hours between scheduled maintenance steps.; [0200] In another aspect of the present invention, the fleet manager controller 110 provides machine operation recommendations to an operator of at least one of the machines 102 in response to the status information.; Fig. 1-3 and [0061]-[0063]) 
Vyas fails to clearly recite: further comprising outputting the second maintenance schedule on the graphical user interface (GUI) responsive to an input to the graphical user interface (GUI) from the operator(bold emphasis added)
further comprising outputting the second maintenance schedule on the graphical user interface (GUI) responsive to an input to the graphical user interface (GUI) from the operator(bold emphasis added) (Col 19 Lines 18-31: “if the user has the capability to plan his schedule, the system may also provide the user with the following choices: 1) reschedule the shopping for tomorrow; 2) decrease the duration of the shopping by fifteen minutes; 3) change the movie start time to at least 5:45 PM; or 4) cancel the movie or dinner tasks.”; Col. 19 Lines 47-58: “As shown, the schedule of the user changes based on added tasks, unexpected events and surprises. The system may also automatically adjusts the schedule or ask the user how a conflict within the schedule should be resolved… the system may flag the conflict to the user and permit the user to select the change. “;)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Vyas’ system and method(s), as described above, to include generating the second/updated schedule based on the scheduling option selected by the user from the candidate options by combining the maintenance schedule adjustment taught by Vyas, as described above, with the user selection of scheduling options to account for conflicts and unexpected events as taught by Levinson in the same field of schedule adjustment and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Vyas ([0069]; [0088]; [0200]) describing modifying the product maintenance schedule in response to input from a user and providing the maintenance recommendations, which are modifications of the maintenance schedule and determined based on actual service hours, to a user and Levinson (at least c.19:18-58) describing providing options to account for changes to the planned schedule, the results of the combination were predictable (MPEP 2143 A). 
Furthermore, it would have been obvious to a person having ordinary skill in the art to have modified the maintenance schedule adjustment based on actual service hours taught by Vyas with the user selection of options to resolve schedule conflicts taught by Levinson in order to account for unexpected events or disruptions in a planned schedule by providing plan changes that result in minimal disruption to the plan (Levinson: c.3:17-37; c.4:13-55) (see MPEP 2143 G). 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Donnelli et al. US20090003138A1 describing a calendaring and monitoring system for remote earth-moving machines.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.T./Examiner, Art Unit 3624                                                                                                                                                                                                        

	
/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624